        Case 1:20-cr-00056-PAC Document 69 Filed 03/16/21 Page 1 of 2




                             Michael D. Horn
                                Counselor-at-Law
                          31-19 Newtown Ave., Suite 500
                                Astoria, NY 11102
                           Michael@MichaelDHorn.com


                                                   March 10, 2021

Via ECF Only
Honorable Paul Crotty                                3/16/2021
United States District Court Judge                   The motion is withdrawn as
                                                     requested. An in-person change of
United States District Court                         plea hearing is set for Tuesday,
Southern District of New York                        March 23, 2021 at 3PM. Time will be
500 Pearl Street                                     excluded through March 23, 2021.
New York, NY. 10007                                  SO ORDERED.


      Re:     U.S. v. Zhen, et. Al.
              Case 19-cr-5f6(PAC)
                    20cr56

Your Honor,

      My office represents Mr. Guzman, a defendant in the above referenced
matter. Mr. Guzman has provided the Government written notice that he has
agreed to accept their offer and I have signed the plea agreement dated February
17, 2021. I hereby withdraw my previously filed motions and request that the
Court calendar this matter for a time at which my client and I can appear in Court
together to enter the plea of guilty.

      I have provided the AUSAs on this matter with dates and times next week
where I can appear depending on when the court is available and Mr. Guzman can
be produced by the Marshals from the MCC.

      Counsel further agrees and requests that time, pursuant to the Speedy Trial
Act, be excluded until the adjourned conference date set by the Court. The
Court’s consideration of this request is respectfully appreciated.
       Case 1:20-cr-00056-PAC Document 69 Filed 03/16/21 Page 2 of 2




      Thank you.

                                        Yours truly,

                                        Michael D. Horn.
                                        Michael D. Horn, Esq.
                                        Counsel for the Guzman-Martinez
                                        31-19 Newtown Ave, #500
                                        Astoria, NY 11102
                                        (718) 777-7717

cc:   AUSA Aline Flodr (via ECF)
      All Defense Counsel (via ECF)
